DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
 
Claim Objections
	The previous claim objection to claim 1 is withdrawn, in light of the amendments.

Claims 1, 6-8, 10, and 19 are objected to because of the following informalities:
Regarding claim 1, the phrase “A device for quantitative polymerase chain reaction by thermal convection through a reagent container” should be amended to “A device for quantitative polymerase chain reaction by thermal convection throughout a reagent container”.
Regarding claim 1, the phrase “to enable a top portion of the reagent container exposed to the upper accommodating space” should be amended to “to enable a top portion of the reagent container to be exposed to the upper accommodating space”.
Regarding claim 1, the phrase “to enable a bottom portion of the reagent container exposed to the lower accommodating space” should be amended to “to enable a bottom portion of the reagent container to be exposed to the lower accommodating space”.
Regarding claim 1, the phrase “upon the reagent container passes across the third perforation hole” should be amended to “upon the reagent container passing across the third perforation hole”.
Regarding claim 1, the phrase “the fan, the heating coil and the venting hole” should be amended to “the fan, the heating coil, and the venting hole”.
Regarding claim 1, the phrase “with specific wavelength” should be amended to “with a specific wavelength”.
Regarding claim 7, the phrase “hole, the photon receiver is located” should be amended to “hole; and the photon receiver is located”.
Regarding claim 8, the phrase “space, the photon receiver is located” should be amended to “space; and the photon receiver is located”.
Regarding claim 19, the phrase “A device for quantitative polymerase chain reaction through a reagent container” should be amended to “A device for quantitative polymerase chain reaction throughout a reagent container”.
Regarding claim 19, the phrase “a third frame parallel disposed” should be “a third frame parallelly disposed”.
Regarding claim 19, the phrase “enable a top portion of the reagent container exposed” should be amended to “enable a top portion of the reagent container to be exposed”.
Regarding claim 19, the phrase “enable a bottom portion of the reagent container exposed” should be amended to “enable a bottom portion of the reagent container to be exposed”.
Regarding claim 19, the phrase “a glass device, disposed on the second frame, within the lower accommodating space and in directly contact with the bottom portion of the reagent container” should be amended to “a glass device, disposed on the second frame, within the lower accommodating space and directly contacting the bottom portion of the reagent container”.
Regarding claim 19, the phrase “upon the reagent container penetrates the first, the third and the second frames sequentially, and the lower accommodating space in an enclosed space thereupon” should be amended to “upon the reagent container penetrating the first frame, the third frame, and the second frame sequentially, and the lower accommodating space is an enclosed space thereupon”.
Regarding claim 19, the phrase “the bottom portion of the reagent container is free from contacting the upper accommodating space after inserting into the lower accommodating space” should be amended to “the bottom portion of the reagent container is free from contacting the upper accommodating space after inserting the reagent container into the lower accommodating space”.
Regarding claim 19, the phrase “after the reagent container inserts into the device” should be amended to “after inserting the reagent container into the device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the measured temperature” in line 3.  There is insufficient antecedent basis for this limitation in the claim. The phrase “the measured temperature” could be amended to “the temperature”.
Claim 10 recites the limitation “the other side” in line 1.  There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear what side the claim is referring to. The phrase “wherein the other side in respect to the transparent conductive film” could be amended to “wherein an opposing side with respect to the transparent conductive film”.

Allowable Subject Matter
Claims 1-5, 7-9, 11, 14, and 18-19 are allowed. It is, however, suggested that the objections be corrected.
Claims 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Regarding independent claim 1, the closest prior art is Ge (CN 103173434) in view of Chei-Chiang Chen (TW 201339308), Dashan Chen (CN 103756871), Kim (KR 20110088092), Ni (CN 205635562), Wang (CN 201770704), and Hashsham (US 2010/0105035).
Regarding independent claim 1, the main claim amendment that differentiates the claimed invention from the prior art is “the upper accommodating space is free from communicating to the lower accommodating space upon the reagent container passes [sic] across the third hole”. As stated in the Applicant Remarks, this amendment is founded in paragraph [0027] of the instant specification and Fig. 2. 
	Regarding the Applicant Remarks about the lower accommodating space not being affected by the outside temperature and unstable air flow, this space would be useful to establish a controlled temperature gradient used to drive a controlled convection current, which allows PCR to occur within the invention. 
The prior art of record, alone or in combination, does not teach or fairly suggest the above claim limitation within the claim environment.
Dependent claims 2-5, 7-9, 11, 14, and 18 are allowed for the same reason as the base claim upon which they depend.

	Regarding independent claim 19, the closest prior art is Ge (CN 103173434) in view of Chei-Chiang Chen (TW 201339308), Dashan Chen (CN 103756871), Kim (KR 20110088092), Wang (CN 201770704), and Hashsham (US 2010/0105035).
Regarding independent claim 1, the main claim amendment that differentiates the claimed invention from the prior art is “wherein the upper accommodating space … is free from communicating to the lower accommodating space upon the reagent container penetrates [sic] the first, the third, and the second frames sequentially, and the lower accommodating space is [sic] an enclosed space thereupon”.
Regarding the Applicant Remarks about the lower accommodating space not being affected by the outside temperature and unstable air flow, this enclosed space would be useful to establish a controlled temperature gradient used to drive a controlled convection current, which allows PCR to occur within the invention. 
	Please note that reference Ni (CN 205635562) was not disclosed as closest prior art in claim 19, as there was not a need to disclose a clamping groove.
The prior art of record, alone or in combination, does not teach or fairly suggest the above claim limitation, within the claim environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 1, 6-8, 10, and 19 are objected to due to the informalities discussed above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799